Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re claim 2:
However, none of the reference of record suggest or render obvious the limitation of a capability computing unit configured to calculate, on a basis of the flow rate information, an exhibited capability value that indicates a capability exhibited by each of the plurality of indoor units, a load processing unit configured to calculate a load using the exhibited capability value for each of the plurality of indoor units and select, as a maximum load indoor unit, an indoor unit with a highest load of the plurality of indoor units, and an operation processing unit configured to reduce the rotation frequency of at least either the compressor or the pump in a case where the exhibited capability value of the maximum load indoor unit is less than the determining capability value, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Re claim 20:
However, none of the reference of record suggest or render obvious the limitation of the controlling step further includes: storing a determining capability value used as a criterion for determining a rotation frequency of at least either the compressor or the pump, calculating, on a basis of the flow rate information, an exhibited capability value that indicates a capability exhibited by each of the plurality of load-side heat exchangers, calculating a load using the exhibited capability value for each of the plurality of load-side heat exchangers,  selecting, as a maximum load-side heat exchanger, a load-side heat exchanger with a highest load of the plurality load-side heat exchangers, and reducing the rotation frequency of at least either the compressor or the pump in a case where the exhibited capability value of the maximum load indoor unit is less than the determining capability value, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        03/13/2021